       Case 4:16-cr-00017-BMM Document 210 Filed 03/23/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-16-17-GF-BMM-1
               Plaintiff,
      vs.

SEIVERT DAYDRILL                                        ORDER
RUNNINGCRANE,

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on March 17, 2021. (Doc. 77.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:16-cr-00017-BMM Document 210 Filed 03/23/21 Page 2 of 3



      Judge Johnston conducted a revocation hearing on March 4, 2021. (Doc.

204.) The United States accused Runningcrane of violating his conditions of

supervised release 1) by failing to report for substance abuse testing; 2) by failing

to follow the instructions of his probation officer; 3) by failing to report for

substance abuse testing; 4) by failing to notify his probation officer of a change of

address; and 5) by leaving Montana without prior approval of his probation officer.

(Doc. 202.)

      At the revocation hearing, Runningcrane admitted to violating the conditions

of his supervised release 1) by failing to report for substance abuse testing; 2) by

failing to follow the instructions of his probation officer; 3) by failing to report for

substance abuse testing; 4) by failing to notify his probation officer of a change of

address; and 5) by leaving Montana without prior approval of his probation officer.

(Doc. 204.) Judge Johnston found that the violations Runningcrane admitted

proved to be serious and warranted revocation, and recommended that

Runningcrane receive a custodial sentence of 10 months, with no supervised

release. (Doc 209.) Runningcrane was advised of his right to appeal and his right

to allocute before the undersigned. (Doc. 204.) The violations prove serious and

warrants revocation of Runningcrane’s supervised release. The Court finds no

clear error in Judge Johnston’s Findings and Recommendations.
       Case 4:16-cr-00017-BMM Document 210 Filed 03/23/21 Page 3 of 3



      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 209) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Seivert Daydrill Runningcrane be sentenced to the

custody of the United States Bureau of Prisons for 10 months, with no supervised

release to follow.

      DATED this 23rd day of March, 2021.
